DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 9-11, 15, 17-18, 20-21, 25, and 40-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2019/0166613 A1).
Regarding claim 1:
Zhang discloses a semi-persistent scheduling method, comprising: 
receiving, through a first interface (Fig. 4,  between “Relay equipment” and “Network side equipment”), semi-persistent scheduling configuration information (Fig. 4, S403) sent by a base station (Fig. 4, “Network side equipment”), and sending the semi-persistent scheduling configuration information (Fig. 4, S405) to a remote user equipment (Fig. 4, “Remote equipment”) through a second interface (Fig. 4, between “Remote equipment” and “Relay equipment”) to indicate that a semi-
receiving, through the first interface, a semi-persistent scheduling signaling sent by the base station (Fig. 6, S601), and sending the semi-persistent scheduling signaling to the remote user equipment through the second interface to indicate activation or release of a semi-persistent scheduling process between the remote user equipment and the relay user equipment (Fig. 6, S604; Para. [0115]-[0116]). 
	Regarding claim 2:
Zhang further discloses wherein the first interface is a communication interface between the relay user equipment and the base station and comprises a Uu interface (Para. [0201], “The wireless communication interface 1525 supports any cellular communication scheme (such as Long Term Evolution (LTE) and LTE-Advanced”); and the second interface is a communication interface between the relay user equipment and the remote user equipment and comprises a PC5 interface, a Bluetooth interface, a Wi-Fi interface, a wireless local area network interface, an infrared interface or a ZigBee interface (Para. [0003], “the remote UE communicates with the relay UE via a sidelink or a non-3rd Generation Partnership Project (3GPP) link such as Bluetooth and Wireless Fidelity (Wifi)”).
	Regarding claim 3:
Zhang further discloses wherein the semi-persistent scheduling configuration information comprises at least one of a user equipment identity, a semi-persistent scheduling period, a semi-persistent scheduling index, number of implicit releases for semi-persistent scheduling or a power control parameter (Para. [0057], “The SPS configuration information includes … a SPS index and a SPS period”); and wherein the semi-persistent scheduling signaling comprises at least one of a semi-persistent scheduling index, an activation or release indicator, a resource block, a modulation and 
	Regarding claim 7:
Zhang further discloses receiving, through the second interface, semi-persistent scheduling assistance information sent by the remote user equipment (Fig. 4, S401), and sending the semi-persistent scheduling assistance information to the base station through a Uu interface (Fig. 4, S402; Para. [0201], “The wireless communication interface 1525 supports any cellular communication scheme (such as Long Term Evolution (LTE) and LTE-Advanced”), wherein the semi-persistent scheduling assistance information is transmitted by using a radio resource control signaling (Para. [0071], “The message transmitted by the electronic equipment 200 to the relay equipment may be transmitted via high layer signaling such as RRC signaling”), and the semi-persistent scheduling assistance information comprises an attribute parameter of a service using semi-persistent scheduling, wherein the attribute parameter comprises at least one of a service period, a service sending time offset or a service packet size (Para. [0079], “a remote equipment transmits a UEAssistanceinformation message for indicating a desired period and the desired number of SPS configurations established for the remote equipment, to a relay equipment”). 
	Regarding claim 9:
Zhang discloses a semi-persistent scheduling method, comprising: sending semi-persistent scheduling configuration information to a remote user equipment through a first interface or sending the semi-persistent scheduling configuration information to the remote user equipment through a second interface (Fig. 4, S403) and a third interface (Fig. 4, 405) by using a relay user equipment to indicate that a semi-persistent scheduling mode is used in information transmission between the remote user equipment and the relay user equipment (See rejection of claim 1 above regarding similar claim features); and sending a semi-persistent scheduling signaling to the remote user equipment 
	Regarding claims 10, 11, and 15:
	Claims 10, 11, and 15 are directed to features similar to those of claims 2, 3, and 7. The same cited portions of the prior art and rationales set forth in the rejection of claims 2, 3, and 7 also apply. 
Regarding claim 17:
Zhang discloses  a semi-persistent scheduling method, comprising: acquiring semi-persistent scheduling configuration information (Fig. 4, S403) and a semi-persistent scheduling signaling (Fig. 6, S601); and activating or releasing a semi-persistent scheduling process between a remote user equipment (Fig.6, “Remote equipment”) and a relay user equipment (Fig. 6, “Relay equipment”) according to the semi-persistent scheduling signaling, and sending information to the relay user equipment according to the semi-persistent scheduling configuration information if the semi-persistent scheduling process is activated (Para. [0087] and [0088]).
Regarding claims 18, 20, 21, and 25:
	Claims 18, 20, 21, and 25 are directed to features similar to those of claims 9, 10, 11 and 15. The same cited portions of the prior art and rationales set forth in the rejection of claims 9, 10, 11, and 15 also apply. 
Regarding claim 40:
Zhang discloses a relay user equipment (Fig. 17, 1700), comprising: a memory (Fig. 17, 1702), a processor (Fig.  17, 1701) and a semi-persistent scheduling program stored in the memory and executable by the processor, wherein steps of the semi-persistent scheduling method of claim 1 are 
Regarding claim 41: 
Zhang discloses a base station (Fig. 15, 1500), comprising: a memory (Fig. 15, 1522), a processor (Fig. 15, 1521) and a semi-persistent scheduling program stored in the memory and executable by the processor, wherein steps of the semi-persistent scheduling method of claim 9 are performed when the semi-persistent scheduling program is executed by the processor (See rejection of claim 9 above).
Regarding claim 42:
Zhang discloses a remote user equipment (Fig. 17, 1700), comprising: a memory (Fig. 17, 1702), a processor (Fig. 17, 1701) and a semi-persistent scheduling program stored in the memory and executable by the processor, wherein steps of the semi-persistent scheduling method of claim 17 are performed when the semi-persistent scheduling program is executed by the processor (See rejection of claim 17 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0166613 A1) in view of Chen et al. (US 2013/0242770 A1).
Regarding claim 5, 13, 23:
Zhang further discloses wherein the semi-persistent scheduling configuration information is transmitted through a radio resource control (RRC) signaling (Para. [0060]), and the semi-persistent scheduling signaling is transmitted through a physical layer signaling, wherein the physical layer signaling comprises a downlink control information signaling or a sidelink control information signaling (Para. [0083]).
Zhang does not disclose wherein cyclic redundancy check content of the semi-persistent scheduling signaling is scrambled by using a user equipment identity.
Chen teaches cyclic redundancy check content of a semi-persistent scheduling signaling is scrambled by using a user equipment identity (Para. [0050], “The identifier (i.e. SPS C-RNTI) can be transmitted as a scrambling code applied to the cyclic redundancy check (CRC) of the PDCCH transmission”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Zhang in view of Chen to include the feature that cyclic redundancy check content of the semi-persistent scheduling signaling is scrambled by using a user equipment identity in order to enable a remote equipment to identify scheduling information for the remote equipment.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0166613 A1) in view of Uchiyama et al. (US 2019/0320361 A1).
Regarding claim 27:

Uchiyama teaches a remote user equipment determines, according to at least one of following information, an interface through which a semi-persistent scheduling configuration information or a semi-persistent scheduling signaling is acquired: link quality, a quality-of-service requirement, a preconfigured rule, or indication information of a base station (Para. [0085]-0087], [0171]-[0172] and [0174]-[0175]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Zhang in view of Uchiyama to include the feature that wherein the remote user equipment determines, according to at least one of following information, an interface through which the semi-persistent scheduling configuration information or the semi-persistent scheduling signaling is acquired: link quality, a quality-of-service requirement, a preconfigured rule, or indication information of a base station, in order to enhance quality of service by utilizing a relay terminal based on communication quality of a sidelink of the relay terminal. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086.  The examiner can normally be reached on Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BO HUI A. ZHU
Examiner
Art Unit 2465



/BO HUI A ZHU/Primary Examiner, Art Unit 2465